Opinión de conformidad emitida por el
Juez Asociado Se-ñor Rebollo López,
a la cual se unen el Juez Asociado Señor Rivera Pérez y la Juez Asociada Señora Fiol Matta.
Al redactar nuestra Carta Magna, nuestros constitu-yentes establecieron una prohibición expresa e inequívoca *3contra el discrimen por razón de condición social. Años más tarde, la Asamblea Legislativa instrumentó dicha prohibi-ción, extrapolándola al ámbito obrero-patronal mediante la aprobación de la Ley Núm. 100 de 30 de junio de 1959, mejor conocida como la Ley Antidiscrimen, 29 L.P.R.A. sec. 146 et seq.
Lo anteriormente expuesto, ni está en controversia ni puede ser negado o ignorado por aquellos que pretenden restringir los postulados de nuestra Constitución, sosla-yando de esa forma los claros cimientos —constitucionales y estatutarios— que rigen nuestro ordenamiento jurídico.
Hoy tres integrantes de este Tribunal, al ignorar las lamentables vicisitudes que confrontan las personas convic-tas de delito a la hora de procurar empleo, se niegan a asumir su trascendental función revisora, como últimos in-térpretes de nuestra Constitución y nuestras leyes, rehu-sando establecer lo que claramente constituye “discrimen por condición social”-, ello, ante el fundado temor de que, al así hacerlo, arriben inevitablemente a una definición más abarcadora de lo que sus convicciones jurídicas le permiten proteger constitucionalmente. Veamos.
I
En marzo de 1996 el aquí recurrido, Sr. Wilfredo Rosario Díaz —habiendo sido referido por el Departamento del Trabajo y Recursos Humanos del Estado Libre Asociado de Puerto Rico— acudió a una entrevista de trabajo ante la peticionaria, la corporación Toyota de Puerto Rico (Toyota). Rosario Díaz fue entrevistado por el Sr. Wilfredo Torres Rodríguez, coordinador de recursos humanos de la Toyota, y se le indicó que cumplía con todos los requisitos para ocupar el puesto de chofer de almacén.
Posteriormente, Rosario Díaz acudió a una segunda en-trevista, esta vez ante el gerente de almacén de la Toyota, *4una persona de apellido Langa.(1) Luego, el señor Torres Rodríguez se comunicó telefónicamente con Rosario Díaz para informarle que debía pasar por las oficinas de Toyota para hacerle unas pruebas de dopaje antes de comenzar a laborar el próximo lunes en la compañía demandada. Se le solicitó, además, que procediera a tramitar el “certificado de buena conducta” y el “certificado de salud” y que prove-yera evidencia de haber realizado dichas gestiones. Ese mismo día, el señor Rosario Díaz le entregó a Toyota los documentos solicitados, esto es, los certificados requeridos.
Al entregar el Certificado de Antecedentes Penales —en el cual constaba que Rosario Díaz, aproximadamente 20 años antes, había sido convicto de Homicidio Involuntario y de una violación a la Ley de Armas— éste le informó al Sr. Wilfredo Torres que había realizado diligencias para eliminar dichas convicciones, pero que habían sido infructuosas.(2) En ese momento, el Sr Wilfredo Torres le indicó a Rosario Díaz que tenía que paralizar los trámites de empleo hasta tanto se asesorara con su supervisor.
Días después, según surge de las determinaciones de hechos del Tribunal de Primera Instancia, un ejecutivo de la Toyota se comunicó con Rosario Díaz indicándole que no se le había dado el visto bueno a su contratación debido a las convicciones reflejadas en el Certificado de Antecedentes Penales.
Luego de ser informado de la decisión, Rosario Díaz se reunió con la Sra. Grace Meléndez, la oficial de colocacio-nes del Departamento del Trabajo que lo había referido a la Toyota. El 24 de mayo de 1996, la señora Meléndez prestó una declaración, bajo juramento, ante el notario Luis A. Defilló Rosas. En ésta expresó:
*5Que durante el mes de marzo de 1996, posterior a la(s) en-trevistas que tuviera el Sr. Wilfredo Rosario Díaz con la com-pañía Toyota de Puerto Rico y/o con el Sr. Wilfredo Torres, mantuve una conversación con el Sr. Wilfredo Torres. En esta conversación, el Sr. Wilfredo Torres me expresó que Toyota de Puerto Rico mantiene una política de no reclutar o emplear a personas con antecedentes penales y que por razón de esta po-lítica no podía reclutar como empleado al Sr Wilfredo Rosario Díaz. El Sr. Wilfredo Torres también me expresó que de haber conocido con anterioridad a la entrevista, del Sr. Wilfredo Rosario Díaz, que éste tenía antecedentes penales, no se le hu-biera ofrecido la posición o plaza que estaba disponible. (Enfa-sis suplido.) Apéndice, pág. 80.
Así las cosas, el 14 de marzo de 1997 Rosario Díaz, su esposa Ruth Fontánez Alicea y la Sociedad Legal de Bienes Gananciales compuesta por ellos, presentaron una de-manda contra la Toyota ante el Tribunal de Primera Ins-tancia, Sala Superior de San Juan, sobre violación de de-rechos civiles, daños y perjuicios, e impugnando la constitucionalidad de la Ley Núm. 254 de 27 de julio de 1974 (34 L.P.R.A. sec. 1725). En la demanda se incluyó al Secretario de Justicia, en su carácter oficial, como codemandado.
Los esposos Rosario-Fontánez alegaron en su demanda que la Toyota le había hecho una oferta formal de empleo a Rosario Díaz, que luego retiró al conocer el contenido de su expediente penal. Indicaron que tal actuación constituyó un acto discriminatorio por “condición social” y una intru-sión ilegal y caprichosa en su intimidad que, además, viola su derecho constitucional a la integridad, al trabajo y a la búsqueda de la felicidad. Alegaron también que la Ley Núm. 254, ante, es inconstitucional ya que se ha conver-tido en un mecanismo a través del cual todas las personas ex convictas de algún delito en Puerto Rico se exponen a ser objeto de discrimen.
Luego de varios incidentes y trámites procesales, la Toyota presentó ante el Tribunal de Primera Instancia una moción de desestimación bajo el fundamento de que la de-manda no aducía una reclamación que justificara la con-*6cesión de un remedio, ya que actuó legítimamente al dene-garle el puesto al recurrido. Dicho foro desestimó la demanda presentada. Concluyó el tribunal primario que las alegaciones de la demanda no exponían una causa de acción que justificara la concesión de un remedio y que podía disponer del asunto sin entrar a considerar los plan-teamientos de inconstitucionalidad de la Ley Núm. 254, ante.
El 13 de agosto de 2001 el hoy recurrido matrimonio Rosario-Fontánez presentó un escrito de apelación ante el Tribunal de Apelaciones, alegando que el tribunal de ins-tancia erró al entender que la condición de ex convicto no es una “condición social” para nuestra Constitución y que erró de igual manera al entender que procedía la desesti-mación de la demanda por no exponer una reclamación que justifique la concesión de un remedio.
El 19 de agosto de 2002, luego de varios trámites proce-sales y contando con la comparecencia del Secretario de Justicia y del Procurador General, el foro apelativo inter-medio revocó la sentencia apelada, indicando que “exami-nadas todas las alegaciones de la demanda y ante los he-chos esbozados y la jurisprudencia aplicable, es forzoso concluir que el Tribunal de Primera Instancia erró al des-estimar la demanda”. El referido foro apelativo concluyó, además, que “al interpretar las alegaciones de ésta, lo más liberalmente posible a favor del demandante, Rosario Díaz, éste puede ser acreedor en derecho a la concesión de un remedio”, esto, a la luz de la Carta de Derechos de la Cons-titución del Estado Libre Asociado de Puerto Rico.(3)
Inconforme con la actuación del tribunal apelativo in-termedio, la Toyota acudió ante este Tribunal, alegando que procede revocar la sentencia emitida por el tribunal apelativo debido a que dicho foro erró
*7... al revocar la Sentencia dictada por el Tribunal de Primera Instancia y concluir que el demandante, por ser ex convicto, es acreedor de algún remedio en ley que impide la desestimación de la demanda de discrimen por condición social. Petición de certiorari, pág. 6.
Expedimos el recurso. Hoy, y por estar igualmente divi-dido el Tribunal, se emite una sentencia confirmatoria de la emitida por el Tribunal de Apelaciones.
HH HH
En el entorno procesal, la Regla 10.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III, permite al demandado solicitar que se desestime la demanda en su contra cuando, entre otras razones, ésta “no expone una reclamación que justi-fique la concesión de un remedio”. Para disponer de una moción de desestimación, el tribunal está obligado a dar por ciertas y buenas todas las alegaciones fácticas de la demanda presentada. Harguindey Ferrer v. U.I., 148 D.P.R. 13 (1999); Ramos v. Marrero, 116 D.P.R. 357 (1985). El promovente de la moción de desestimación tiene que demostrar que, presumiendo que lo allí expuesto es cierto, la demanda no expone una reclamación que justifique la concesión de un remedio. Pressure Vessels P.R. v. Empire Gas P.R., 137 D.P.R. 497 (1994). Esta doctrina se aplica solamente a hechos bien alegados y expresados de manera clara y concluyente, que de su faz no den margen a dudas. La demanda no deberá ser desestimada a menos que se desprenda con toda certeza que el demandante no tiene de-recho a remedio alguno bajo cualquier estado de hechos que puedan ser probados en apoyo a su reclamación. Pressure Vessels P.R. v. Empire Gas P.R., ante. Véase, además, Sucn. Rafael Concepción v. Bco. de Ojos, 153 D.P.R. 488 (2001).
En su aspecto sustantivo, el caso ante nos tiene su base jurídica en la Sec. 1 del Art. II de la Constitución del Es-tado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1, la cual prohíbe expresamente el establecimiento de discrimen *8alguno por razón de raza, color, sexo, nacimiento, origen o condición social, ideas políticas o religiosas.(4) Este pre-cepto constitucional rige el ámbito obrero-patronal y está instrumentado en la Ley Núm. 100 de 30 de junio de 1959, según enmendada, 29 L.P.R.A. sec. 146 et seq., la cual pro-híbe el discrimen en el empleo. S.L.G. Afanador v. Roger Electric Co., Inc., 156 D.P.R. 651 (2002); Rodríguez Meléndez v. Sup. Amigo, Inc., 126 D.P.R. 117 (1990).
La Ley Núm. 100, ante, en conjunto con otros estatutos germanos, forma parte de un ordenamiento integral dise-ñado por la Asamblea Legislativa de Puerto Rico para dar vigencia, dentro del contexto de las relaciones obrero-patronales, a los valores sobre los cuales se erige nuestra sociedad democrática. Ortiz y otros v. Mun. de Lajas, 153 D.P.R. 744 (2001). Para afianzar dichos principios en los centros de trabajo, este entramado de leyes concibe la crea-ción de un esquema remedial con todos los instrumentos necesarios “para reparar a las víctimas de los daños cau-sados por el discrimen en el empleo”. García Pagán v. Shiley Caribbean, etc., 122 D.P.R. 193, 211 (1998). Véanse, además: García v. Aljoma, 162 D.P.R. 572 (2004); S.L.G. Afanador v. Roger Electric Co., Inc., ante.(5)
*9En cuanto a la interpretación constitucional de las le-yes, hemos reconocido que es principio de hermenéutica firmemente establecido que el Poder Judicial debe esfor-zarse por lograr interpretaciones congruentes y compatibles con el mantenimiento de la constitucionalidad de una ley. Banco Popular v. Mun. de Mayagüez, 126 D.P.R. 653 (1990); P.R.P. v. E.L.A., 115 D.P.R. 631, 642 (1984); Milán Rodríguez v. Muñoz, 110 D.P.R. 610, 618 (1981); Mari Bras v. Alcaide, 100 D.P.R. 506, 513 (1972). Es también una norma jurisprudencial de autolimitación judicial que no se considerará el aspecto constitucional de una ley cuando se puede resolver un asunto mediante un análisis estatutario. P.PD. v. Admor. Gen. de Elecciones, 111 D.P.R. 199, 243 (1981); Pacheco v. Srio. Instrucción Pública, 108 D.P.R. 592, 601 (1979).
Sobre este tema, en Domínguez Maldonado v. E.L.A., 137 D.P.R. 954, 964 esc. 4 (1995), nos expresamos de la manera siguiente:
Hemos sostenido que un tribunal tiene que hacer lo posible para evitar los dictámenes precipitados en cuestiones consti-tucionales y, sobre todo, debe decidir esas cuestiones sólo cuando no pueda disponer de otra manera del caso ante su consideración. Milán Rodríguez v. Muñoz, 110 D.P.R. 610, 619 (1981).
En nuestra jurisdicción los planteamientos constitucionales no pueden abordarse cuando un caso pueda resolverse: (1) me-diante un análisis estatutario válido; (2) en armonía con los criterios de las partes y en consonancia con los mejores fines de la justicia; (3) al existir una interpretación razonable de la *10legislación que permita soslayar la cuestión constitucional presentada, y (4) porque la controversia puede quedar re-suelta definitivamente por otros fundamentos. P.P.D. v. Admor. Gen. de Elecciones, 111 D.P.R. 199, 243 (1981); Molina v. C.R.U.V., 114 D.P.R. 295 (1983); Galarza Soto v. E.L.A., 109 D.P.R. 179, 180 esc. 7 (1979); Pacheco v. Srio. Instrucción Pública, 108 D.P.R. 592, 601 (1979); Mari Bras v. Alcaide, 100 D.P.R. 506, 513 (1972); Calderón, Rosa-Silva & Vargas v. García, 120 D.P.R. 803, 811-812 (1988); E.L.A. v. Aguayo, 80 D.P.R. 552, 596 (1958); Vives Vázquez v. Tribunal Superior, 101 D.P.R. 139, 150 (1973).
HH HH HH
Con este trasfondo doctrinal en mente, abordamos la controversia ante nuestra consideración, esto es, determi-nar si el demandante y recurrido Rosario Díaz tiene dere-cho a algún remedio que impida la desestimación de plano de su caso, según promovido ante el Tribunal de Primera Instancia. Ello no obstante, para contestar esta interro-gante es menester resolver, primeramente, la siguiente: ¿Es el discrimen por convicciones criminales previas una de las modalidades de discrimen proscritas por la Constitu-ción del Estado Libre Asociado de Puerto Rico y por la Ley Núm. 100, ante, según enmendada?(6)
Los esposos recurridos Rosario-Fontánez sostienen en su alegato que el discrimen por convicciones criminales previas es una modalidad de discrimen por condición social prohibida por nuestra Constitución. La peticionaria Toyota y el Procurador General discrepan de tal apreciación. Veamos.
*11A. En pocas ocasiones hemos tenido la oportunidad de expresarnos en cuanto al alcance de la frase constitucional y estatutaria “condición social”; mucho menos, la oportuni-dad para expresarnos sobre la legitimidad de las prácticas discriminatorias en el empleo cuando éstas se fundamen-tan en las convicciones criminales previas del empleado o candidato a un puesto laboral.
Surge del Diario de Sesiones de la Convención Consti-tuyente que la expresión “condición social” no constaba en el texto original del proyecto presentado en 1951 por la Comisión de la Carta de Derechos. Sin embargo, y ante una propuesta del delegado Sr. Lino Padrón Rivera, se in-tercaló la frase “condición social” en la enumeración de dis-crímenes prohibidos por nuestra Constitución. (7) La mo-ción fue secundada y aprobada inmediatamente. 2 Diario de Sesiones de la Convención Constituyente de Puerto Rico 1381 (1961).
Como vemos, la aprobación expedita de la enmienda del señor Padrón Rivera nos privó de una posible discusión entre los Constituyentes que arrojara luz sobre el alcance de la expresión “condición social”. No obstante, con poste-rioridad a la aprobación de la enmienda de Padrón Rivera y al presentarse otras enmiendas a la sección primera de la Carta de Derechos, surgió una discusión entre los Consti-tuyentes de la cual podemos extraer el significado de dicha expresión. De particular importancia resultan las palabras que transcribimos a continuación:
*12Sr. Fernández [Méndez]: ... En la línea 5, ya sabemos que se insertó la palabra “condición” después de “origen”, “origen o condición social”. Nosotros hemos leído en la página 6 del In-forme de la Carta de Derechos que “origen social”, significa que esta expresión reafirma el principio de descartar toda grada-ción, favoritismo o prejuicio al sopesar los méritos de una causa judicial, de una solicitud en el servicio público, de una subasta, etc., por motivo de origen o condición social. Esa es la única explicación que aparece aquí en el informe de la Comi-sión sobre lo que es origen o condición social y da dos o tres ejemplos de en qué situaciones es que este apartado protegería a alguna persona contra otra persona. Ahora, preguntamos nosotros al Presidente de la Comisión y querríamos que nos informara en qué forma se hace válido, en qué forma se puede proteger ese derecho dentro de la estructura gubernamental que estamos creando con esta [Constitution, o sea, en qué forma pueda una persona que se sienta agraviada por algún discrimen en este sentido, hacer valer su derecho a que no se discrimine contra ella.
Sr. Benitez: Más adelante, en las líneas quinta, sexta y sép-tima, se establece que “tanto las leyes como el sistema de ins-trucción pública encarnarán estos principios de esencial igual-dad humana”, y lo que se ha establecido aquí son ciertos principios básicos y esenciales que tienen fuerza ex proprio vigore, pero que además de tener fuerza por su propio vigor habrán de requerir implementación de dos clases, educativa y jurídica. En lo que toca a la educativa, ya hay aquí un man-dato al sistema de instrucción pública que habrá de respetar estos básicos principios. En lo que respecta al sistema jurídico y en esto se refiere a la totalidad de la estructura legal del país, se subraya la inconstitucionalidad de todo favoritismo. Y todo reconocimiento a distinción habrá de estar motivado por mé-rito, por virtud, por esfuerzo, por talento. En lo que toca a qué es lo que se quiere decir con origen social, quiérese decir con origen social, que no importa la extracción de la persona, su situación económica, su condición en la comunidad, todos los puertorriqueños y todas las personas sujetas a las leyes de Puerto Rico son iguales ante nuestras leyes si se aprueba esta disposición y cualquier intento de hacer discrimen en favor o en contra de una de ellas es ilegal. (Énfasis suplido.) Diario de Sesiones, ante, pág. 1382.
En sus notas y comentarios a la Constitución, el Dr. Antonio Fernós-Isern hace una muy breve referencia a la disposición constitucional sobre origen o condición social, vinculándola a la doctrina de la igualdad:
*13Social Origin or Condition — This provision specifically reiterates the doctrine of individual equality before the law. A. Fer-nós-Isem, Original Intent in the Constitution of Puerto Rico, 2da ed., San Juan, Lexis-Nexis de Puerto Rico, 2002, pág. 35.
De igual manera se trata el concepto en el Informe a la Asamblea Constituyente de la Comisión de la Carta de De-rechos:
Origen social. Esta expresión reafirma el principio de des-cartar toda gradación, favoritismo o prejuicio al sopesar los méritos de una causa judicial, de úna solicitud en el servicio público, de una subasta, etc., por motivos de origen o condición social. Diario de Sesiones, ante, Vol. 4, pág. 2562.
En este mismo informe se indica, de manera enfática, que el propósito de la primera sección de la Constitución es
... fijar claramente como base consustancial de todo lo que sigue el principio de la dignidad del ser humano y, como con-secuencia de ésta, la igualdad esencial de todas las personas dentro de nuestro sistema constitucional. La igualdad ante la ley queda por encima de accidentes o diferencias, bien tengan su origen en la naturaleza o en la cultura. Todo discrimen o privilegio contrario a esta esencial igualdad repugna al sis-tema jurídico puertorriqueño. En cuanto fuera menester nues-tra organización legal queda robustecida por la presente dis-posición constitucional, a la vez que obligada a ensanchar sus disposiciones para dar plena realización a lo aquí dispuesto. (Enfasis suplido.) Diario de Sesiones, ante, Vol. 4, pág. 2561.
Todas estas ocasiones, en las que se ha hecho referencia a la expresión “origen o condición social”, apuntan a que su alcance abarca solamente aspectos sociales y económicos de la vida humana. El Prof. Raúl Serrano Geyls ha indicado que “[l]a frase ‘origen y condición social’ se refiere a facto-res económicos y sociales” y que dicha “disposición está ín-timamente ligada a la Sec. 20 del Art. II [desaprobada por el Congreso de EE. UU.] que reconocía varios derechos eco-nómicos y sociales”. (Citas omitidas y énfasis suplido.) R. Serrano Geyls, Derecho constitucional de Estados Unidos y *14Puerto Rico, San Juan, Ed. C. Abo. P.R., 1988, Vol. II, pág. 1189. La referida Sec. 20 es ilustrativa de las condiciones de índole económica y social(8) que ampara la prohibición constitucional contra el discrimen por condición social, aunque no necesariamente exhaustiva, como veremos.
En su obra Historia Constitucional de Puerto Rico, San Juan, Ed. U.P.R., 1982, Vol. III, págs. 173-175, José Trías Monge, al indagar sobre la procedencia de la antes citada Sec. 1 del Art. II de nuestra Constitución, indica que el texto se inspiró principalmente en los dos primeros artícu-los de la Declaración Universal de los Derechos del Hombre. En ese sentido, dijimos en López Vives v. Policía de P.R., 118 D.P.R. 219, 226-227 (1987), lo siguiente:
Inspirada en la Declaración Universal de los Derechos del Hombre, la Constitución del Estado Libre Asociado de Puerto Rico tiene un origen y un historial distinto a la Constitución de Estados Unidos de América. El ánimo reformista de “la generación del cuarenta” y la vocación liberal de los miembros de la Constituyente, caracterizaron los criterios de selección de las libertades consignadas y exigibles. Sus partes expositi-vas constituyen también una declaración de aspiraciones y propósitos individuales y colectivos. Con la profusa experien-cia constitucional de Estados Unidos hemos construido las protecciones mínimas de los derechos fundamentales. Sin embargo, con nuestra Carta de Derechos podemos ir más lejos en la defensa de los derechos humanos. Véase J. Trías Monge, Historia Constitucional de Puerto Rico, Río Piedras, Ed. Uni-versitaria, 1980, Vol. III, págs. 169-170. Nuestra Constitución reconoce y concede unos derechos fundamentales con una vi-sión más abarcadora y protectora que la Constitución de Es-tados Unidos. Al interpretar sus contornos, debemos garanti-zar su vigorosidad y relevancia a los problemas socio-económicos y políticos de nuestro tiempo. (Escolios omitidos y énfasis suplido.) Véanse, además, los casos allí citados.
No obstante lo anterior y en cuanto a la situación par*15ticular de la prohibición del discrimen por condición social, Trías Monge advierte que en la redacción de nuestra dispo-sición análoga “[h]ubo omisiones significativas, no obstan-te” al compararlo con el texto inspirador, pues el Art. II de la Declaración Universal de los Derechos del Hombre dis-pone, en lo pertinente, que:
Toda persona tiene todos los derechos y libertades proclama-das en esta Declaración, sin distinción alguna de raza, color, sexo, idioma, religión, opinión política o de cualquier otra ín-dole, origen nacional o social, posición económica, nacimiento o cualquier otra condición. Trías Monge, op. cit., pág. 174.
Al compararlo con nuestra disposición constitucional, podemos observar, entre otras omisiones, que nuestros constituyentes prefirieron no incluir en nuestra Constitu-ción una protección de derechos tan laxa que abarcara “cualquier otra condición”posible, como lo hace el Art. II de la Declaración Universal de los Derechos del Hombre.(9) Optaron nuestros constituyentes, en cambio, por incorpo-rar en el texto constitucional el término “condición”, pero uniéndolo al término “social”, limitando así la protección a *16aquellas condiciones de índole social y económico,(10) en ex-clusión de otras como, por ejemplo, el estado civil de las personas. Así, en Pérez, Román v. Proc. Esp. Rel. de Fam., 148 D.P.R. 201, 215 (1999), concluimos “que la clasificación entre parejas casadas y no casadas no guarda relación con el discrimen por ‘origen o condición social’ según el con-texto constitucional”. En ese caso, y al considerar sus he-chos particulares, indicamos que:
9] os apelantes no especifica [ro]n de qué manera particular el Art. 131 del Código Civil, supra, discrimina en su contra por “origen o condición social” ni [hicieron] una exégesis aceptable de la disposición constitucional para demostrar que el requi-sito jurisdiccional de estar casados para poder adoptar conjun-tamente constituye discrimen por condición social. (Enfasis suplido.) íd., págs. 214-215.
B. Gran parte del análisis antes expuesto ya ha sido objeto de estudio por parte de algunos miembros de este Tribunal en varias opiniones particulares, en su mayoría concurrentes. Como veremos más adelante, surge de las opiniones mayoritarias emitidas en estos casos, en que al-gunos de nuestros compañeros Jueces emitieron sus votos particulares, que optamos en ellos por no recorrer la vía constitucional para resolver las controversias planteadas por entender que existían otras vías interpretativas igual-mente válidas cuya utilización debía preferirse. Véase P.PD. v. Admor. Gen. de Elecciones, ante, y demás casos allí citados. Ello no implica, sin embargo, que lo expresado por algunos miembros de esta Curia en sus votos particu-lares con el propósito de abonar al entendimiento del enig-mático concepto “condición social”, carezca de validez y no pueda ser utilizado como fuente de ilustración.(11)
*17El primer asomo del término “condición social” en la ju-risprudencia puertorriqueña surgió en ocasión de la opi-nión emitida en Pueblo v. Caro González, 110 D.P.R. 518 (1980). Al emitir su voto concurrente, en cuanto a cierta controversia sobre los elementos constitutivos del delito de alteración a la paz —Art. 260 del Código Penal de Puerto Rico de 1974 (33 L.P.R.A. see. 4521)— el entonces Juez Asociado Señor Díaz Cruz se expresó de la manera si-guiente:

La universalidad de la dignidad humana, es como la liber-tad, valoración primordial de la sociedad democrática, y se reafirma en nuestra Constitución mediante una prohibición ex-presa contra la discriminación en el disfrute de los derechos fundamentales sobre la base de raza, color, sexo, nacimiento, origen o condición social, ideas políticas o religiosas.

... Todos los hombres son iguales bajo la ley y en Puerto Rico, por expresión afirmativa de nuestra Constitución, la dig-nidad de todo ser humano es inviolable. Art. II, Sec. 1. Esta disposición recoge un fundamental principio de moral que ni se afecta ni se diluye porque la persona, hombre o mujer, per-tenezca a la Policía. El Derecho penal rige y se aplica con absoluta universalidad, sin licencia para el infractor predi-cada en la condición social, naturaleza del trabajo, y demás conceptos en que se funda la abolición del discrimen en nuestro régimen de derecho. (Citas omitidas y énfasis suplido.) Pueblo v. Caro González, ante, págs. 533-534(12)
*18En el caso Molina v. C.R.U.V., 114 D.P.R. 295 (1983), el ex Juez Asociado Señor Irizarry Yunqué, también me-diante una opinión concurrente, relaciona los instantes en los que se abordó el término “condición social” en el seno de nuestra Convención Constituyente, para luego sugerir que la Constitución del Estado Libre Asociado de Puerto Rico, por ser de factura más ancha que la Constitución federal, prohíbe el discrimen contra las personas pobres.(13)
En el caso Vega v. Luna Torres, 126 D.P.R. 370, 377 (1990), en aras de lograr mayor acceso a la justicia por parte de la población indigente y no dejar “huérfanas” a las entidades que prestan servicios legales gratuitos, resolvi-mos hacer inaplicable a estos programas de asistencia legal la norma general de que los honorarios por temeridad pertenecen al cliente. En su opinión concurrente, y en perfecta armonía con la opinión mayoritaria emitida, el hoy Juez Presidente Señor Hernández Denton expresó que:
[NJuestra responsabilidad social y judicial requiere que al amparo de nuestros poderes constitucionales desarrollemos medios creativos y efectivos para garantizarle ayuda legal a los indigentes. La concesión de honorarios de abogado a los distintos programas de asistencia legal constituye un meca-nismo valioso para lograr este objetivo. Así contribuimos a la noble causa de estimular la participación más activa de la clase togada en la defensa de los derechos de los grupos mar-ginados, garantizamos la igualdad de los hombres ante la ley y *19evitamos el discrimen por origen o condición social vedado por nuestra Constitución. (Énfasis suplido.) Id., págs. 381-382.(14)
C. Aclarado el alcance de la expresión “condición social” en nuestra jurisdicción, nos corresponde determinar si el hecho de ser ex presidiario constituye una “condición” de esta categoría dentro del contexto constitucional antes reseñado.
En la vigésimasegunda edición del Diccionario de la Lengua Española se define el término “social” como lo “[perteneciente o relativo a la sociedad” y se define, a su vez, “sociedad” como la “[r]eunión mayor o menor de perso-nas, familias, pueblos o naciones” o “[a]grupación natural o pactada de personas, que constituyen unidad distinta de cada uno de sus individuos, con el fin de cumplir, mediante la mutua cooperación, todos o alguno de los fines de la vida”. Diccionario de la Lengua Española, 22da ed., Madrid, Ed. Espasa-Calpe, 2001, T. 2, págs. 2080-2081. Otra fuente por su parte indica, al definir el mismo concepto, que “[ajfecta lo social a todo individuo que por circunstan-cias personales, familiares, raciales, profesionales, o de otra índole integra un grupo definido”. (Enfasis suplido.) G. Cabanellas, Diccionario Enciclopédico de Derecho Usual, 23ra ed. rev., Buenos Aires, Ed. Heliasta, 1994, T. VII, pág. 466.
*20No debe existir duda de que la “sociedad” a la que se hace referencia en nuestro texto constitucional con la ex-presión “condición social” es la sociedad jurídica que este mismo texto ampara: la sociedad puertorriqueña. Tampoco hay duda de que forman parte de nuestra sociedad todos los puertorriqueños y puertorriqueñas, y todas las personas sujetas a las leyes de Puerto Rico. (15) Corolario de ello es que también forman parte de esta sociedad aquellos ex pre-sidiarios y ex presidiarías, sujetos a las leyes de nuestro país.
Por otra parte, el Diccionario de la Lengua Española, op. cit., págs. 616-617, define “condición” como “[lindóle, naturaleza o propiedad de las cosas”, “[e]stado, situación especial en que se halla alguien o algo” y “[c] alidad del na-cimiento o estado que se reconocía en los hombres; como el de noble, el de plebeyo, el de libre, el de siervo, etc.”. (Én-fasis suplido.) Dice otra fuente que “condición” es el “[c]arácter o clase de las personas. // Calidad del naci-miento o de posición económica ... [y m]ás de lleno en el ámbito del Derecho, condición equivale a calidad de estado o nacimiento de los hombres, en virtud de la cual tienen diferentes derechos y obligaciones”. Cabanellas, op. cit., T. II, pág. 267.(16)
Habida cuenta de la definición que nuestra civilización *21le ha dado a los términos “condición” y “social”, y tomando en consideración las fuentes jurídicas antes citadas, pro-cede que definamos la expresión “condición social”, tal y como aparece en nuestro texto constitucional, como aquella “situación o estado especial” en que se encuentran los miem-bros de un grupo específico de nuestra sociedad, que por motivo de sus características en común y por tratarse de un sector tradicionalmente estigmatizado, son objeto de margi-nación y trato diferencial. Esto es, para que una clasifica-ción basada en la condición social de la persona esté pros-crita desde el punto de vista constitucional, es necesario que sea producto de una marcada y constatadle tendencia social a relegar a quienes presenten dicha condición.
No cabe duda que en Puerto Rico los ex presidiarios y las ex presidiarías, por su “situación o estado especial”, constituyen un grupo específico dentro de nuestra sociedad. Tampoco albergamos duda alguna de que en nuestro país este grupo históricamente ha sido relegado y estigmatizado por los demás sectores sociales. En ese sen-tido, no debemos ignorar el hecho de que en nuestra socie-dad, cuando a una persona se le condena públicamente por haber cometido un delito, se le impone también un estigma social que, en la mayoría de las ocasiones, nunca desapa-rece, aun cuando la condena ha sido cumplida. Lo anterior es un perfecto ejemplo de lo que nuestros constituyentes, en su esfuerzo por crear una Constitución de “factura más ancha” que la Constitución federal, denominaron “condi-ción social”.
Como vemos, un análisis detenido y sosegado del asunto ante nuestra consideración nos lleva inexorablemente a concluir que la condición de ex convicto es un tipo de con-dición social protegido por nuestra Constitución. No ha-cerlo equivaldría a negar que tradicionalmente en Puerto Rico se ha marcado a los ex convictos con el “carimbo de la potencial reincidencia” y se les ha marginado de múltiples facetas de la sociedad —la laboral, por ejemplo— a pesar *22de haber pagado su deuda con la comunidad,(17) Al así con-cluir, garantizamos la vigorosidad y relevancia de nuestra Carta de Derechos frente a los problemas socioeconómicos y políticos de nuestros tiempos. López Vives v. Policía de P.R., ante.
Para conocer la vigencia de la situación a la que se ex-ponen los ex convictos, básta con mencionar los hechos del caso de autos: El señor Rosario Díaz cometió su delito a la edad de 21 años, siendo aún joven y, seguramente, inma-duro; fue convicto y cumplió en su totalidad la pena im-puesta; no ha vuelto a tener problemas nuevamente con la justicia; contrajo matrimonio y ha procreado, junto a su señora esposa, dos hijas. A pesar de esto, se le negó empleo, no necesariamente porque sus convicciones previas y sus circunstancias particulares le inhabilitaran para el puesto solicitado, sino porque allí donde solicitó empleo es política institucional que nadie con convicciones criminales previas debe tener acceso a un trabajo.
Tan clara es esta política para el patrono que denegó la contratación de Rosario Díaz, que su coordinador de recur-sos humanos no tuvo ningún reparo en admitir que su com-pañía mantiene una política de no reclutar o emplear a personas con antecedentes penales”. Lo más significativo —y ciertamente un factor que no tomó en consideración la Toyota al considerar la solicitud de empleo de Rosario Díaz— es el hecho de que los veinte años transcurridos, entre la comisión de los delitos y la entrevista de empleo, sin que Rosario Díaz tuviera nuevos problemas con la jus-ticia, dan fe de su completa rehabilitación.
Ciertamente, los argumentos presentados en este caso *23permitieron la realización de una exégesis aceptable de nuestra disposición constitucional que prohíbe el discri-men por condición social. Habiendo concluido que el haber sido convicto de algún delito es un “tipo de condición social”, resulta lógico que aquellas personas marcadas por dicha condición deben gozar de las protecciones constitu-cionales y estatutarias debidas. Es por esto que concluimos que el discrimen por convicciones criminales previas, por ser una modalidad de discrimen por condición social, está prohibido en nuestra jurisdicción por el Art. II, Sec. 1 de nuestra Constitución, ante (frente al Estado) y por las dis-posiciones afines contenidas en nuestras leyes antidiscri-men (frente a entes privados), (18)
D. No podemos terminar sin hacer un importante se-ñalamiento adicional. En Díaz v. Wyndham Hotel Corp., 155 D.P.R. 364, 381-382 (2001), a propósito de la antes citada Ley Núm. 100, expresamos:
*24Al interpretar el alcance de la citada Ley Núm. 100, deben tomarse en consideración los valores sociales y económicos re-cogidos en la legislación laboral; esto es, proteger a la masa trabajadora contra el discrimen en el empleo y en el recluta-miento, interpretando siempre tales estatutos de la manera más favorable al empleado víctima de actuaciones discrimina-torias e injustificadas. Ello no significa, sin embargo, que no se tenga que realizar un adecuado balance entre tal protección a los empleados y el valor e interés patronal, también protegido, de velar por las prerrogativas gerenciales que el sistema econó-mico le reconoce a este último. (Enfasis suplido y escolio omitido.)
Con este “adecuado balance” en mente, nuestro legisla-dor proveyó un esquema de presunciones y cargas de prueba para las reclamaciones laborales amparadas en la Ley Núm. 100, ante.(19) Para activar la presunción de dis-crimen, el empleado tiene que probar tres elementos: (1) que hubo un despido o acción perjudicial; (2) que éste se realizó sin justa causa, y (3) presentar evidencia indicativa de la modalidad de discrimen que se vincula al despido. Es en ese momento que se activa la presunción. Díaz v. Wyndham Hotel Corp., ante; S.L.G. Hernández-Beltrán v. TOLIC, 151 D.P.R. 754 (2000); Belk v. Martínez, 146 D.P.R. 215 (1998). A esos efectos, hemos dicho que “[c\iertamente, estas circunstancias o hechos básicos varían dependiendo del contexto en que se dé la decisión de empleo y a base del tipo o modalidad que se esté alegando”. Díaz v. Wyndham Hotel Corp., ante, pág. 384.
En Alberty v. Bco. Gub. de Fomento, 149 D.P.R. 655, 661-662 (1999), expresamos:
Separar, distinguir, diferenciar una cosa de otra. ... Dar trato de inferioridad a una persona o colectividad por motivos raciales, religiosos, políticos, etc., este es el significado que la sociedad le atribuye a la acción de discriminar. Por ello, es la sociedad quien, de ordinario, establece los parámetros acepta-dos para discriminar. Las normas sociales establecen cuándo y sobre cuáles asuntos los juicios valorativos de los individuos son inaceptables, impartiéndole así atributos negativos a la *25discriminación. No empece a ello, no todo lo que socialmente se considera como discrimen tiene un resultado análogo en el campo del Derecho. (Escolios omitidos y énfasis suplido.)
En este mismo caso, ante la controversia que allí se nos presentó sobre discrimen político, reiteramos lo siguiente:
El Art. 3 de la Ley Núm. 100, ante, 29 L.P.R.A. see. 148, establece una presunción rebatible de que el despido es discri-minatorio salvo que se demuestre que hubo justa causa. La presunción se activa al demostrarse que el patrono no tenía justa causa para tomar la acción en controversia. ... Llegado el momento en que se activa la presunción de discrimen que es-tablece la ley, el demandado tiene varias opciones o alternativas. Como es sabido, desde el ámbito de Derecho Pro-batorio, el demandado puede atacar o destruir la presunción en tres (3) formas distintas, a saber: derrotar el hecho básico, esto es, la alegación de que no hubo justa causa; destruir el hecho presumido, esto es, la alegación de que el despido se debió a discrimen político; y, la última opción, atacar o des-truir ambos hechos, el básico y el presumido. (Escolios omiti-dos y énfasis suplido.) Id., págs. 663-664.
Reconocimos, además, en Alberty v. Bco. Gub. de Fomento, ante, que para los casos de discrimen en el servicio público en particular, el demandado tiene una cuarta op-ción o defensa: aceptar que discriminó políticamente pero que fue porque, para el puesto en cuestión, es esencial la identidad en afiliación política entre el empleado y la au-toridad nominadora para el cabal desempeño de las funcio-nes del cargo. íd., pág. 664 esc. 14. De esta manera, logra-mos crear un balance entre los derechos del empleado y los intereses del Gobierno como patrono y promotor de la polí-tica pública estatal.
En aras de mantener, en el caso que hoy ocupa nuestra atención, el “adecuado balance” entre los intereses de los empleados y los patronales, entendemos prudente que debe obrarse de la misma manera que lo hicimos en Alberty Marrero v. B.G.F., ante. Esto es, entendemos que en casos como el de autos, el patrono debe tener la opción de poder discriminar “legítimamente” contra el solicitante de empleo *26cuando las circunstancias particulares del caso así lo aconsejen. Precisamente, este es el tratamiento que varias jurisdicciones estatales le han dado al enfrentarse a este tipo de controversia. Veamos, a manera de ilustración, al-gunos ejemplos:
Al año 2000, seis estados de Estados Unidos de América contaban con disposiciones legales vigentes que de una manera u otra prohibían el discrimen por convicciones cri-minales previas en el empleo: Hawaii, Wisconsin, Nueva York, Massachussets, Connecticut y Minnesota. S.L. Lau, Employment Discrimination Because of One’s Arrest and Court Record in Hawaii, 22 U. Haw. L. Rev. 709 (2000).(20) Valga señalar que la protección provista en estos estatutos no es ilimitada. Tres de ellos, por ejemplo, enumeran cier-tos factores que deben ser considerados por el patrono al momento de la contratación de un ex convicto. Estos facto-res guían el criterio del patrono y, según las circunstancias de cada caso, podrían, incluso, justificar un acto discrimi-natorio de su parte basado en las convicciones previas del solicitante. Ausente esta justificación por vía de excepción, cualquier práctica discriminatoria por convicciones crimi-nales previas sería improcedente bajo dichos estatutos.(21) Dichos factores son, en resumen, los siguientes:
1. La naturaleza y gravedad del delito cometido.
2. La relación entre el delito cometido, el empleo soli-citado y los requisitos y las responsabilidades que el tra-bajo conlleva.
3. El grado de rehabilitación del solicitante y cual-quier información que el solicitante o un tercero pueda le-gítimamente brindar al respecto.
*274. Las circunstancias bajo las cuales se cometió el de-lito, incluyendo circunstancias atenuantes o particulares existentes al momento de su comisión.
5. La edad del solicitante al cometer el delito.
6. El tiempo transcurrido entre la convicción y la soli-citud de empleo.
7. El interés legítimo del patrono en proteger la propie-dad, la seguridad y el bienestar propios, de terceros o del público en general.
Teniendo en mente el “adecuado balance” al que ya he-mos hecho referencia, y al considerar la pertinencia de los factores antes mencionados, estamos convencidos del he-cho de que, reconocer la protección estatutaria y constitu-cional contra el discrimen por convicciones criminales pre-vias, como una modalidad del discrimen por condición social, sin ulteriores explicaciones ni limitaciones, sería un acto irresponsable de nuestra parte.
Si bien es cierto que nuestros constituyentes consagra-ron la política de la rehabilitación del confinado como un valor fundamental de nuestra sociedad,(22) no es menos cierto que nuestra Constitución alberga también otros va-lores e intereses, a veces de mayor jerarquía, como por ejemplo, la seguridad pública; el bienestar de la niñez y de otras poblaciones igualmente vulnerables; la erradicación y prevención del crimen, y la protección de los intereses propietarios y libertarios de nuestros ciudadanos. A fin de cuentas, uno de los valores que nutre la política de rehabi-litación en Puerto Rico es, precisamente, la protección de la sociedad(23)
*28Concluimos, pues, que la protección constitucional y es-tatutaria que existe en Puerto Rico contra el discrimen la-boral por convicciones criminales previas no es ilimitada. Al ponderar las solicitudes de empleo de ex convictos, los patronos deberán tener en cuenta, entre otros factores, aquellos anteriormente señalados, a saber: (1) la natura-leza y gravedad del delito cometido; (2) la relación entre el delito cometido, el empleo solicitado, y los requisitos y res-ponsabilidades que el trabajo conlleva; (3) el grado de re-habilitación del solicitante y cualquier información que el solicitante o un tercero pueda legítimamente brindar al respecto; (4) las circunstancias bajo las cuales se cometió el delito, incluyendo circunstancias atenuantes o particulares existentes al momento de su comisión; (5) la edad del soli-citante al cometer el delito; (6) el tiempo transcurrido entre la convicción y la solicitud de empleo, y (7) el interés legí-timo del patrono en proteger la propiedad, la seguridad y el bienestar propios, de terceros o del público en general.
Estos elementos podrán ser utilizados por el patrono al ponderar su decisión de conceder o denegar empleo a un solicitante ex convicto. El patrono sólo podrá discriminar legítimamente contra el solicitante por razón de sus convic-ciones previas cuando, al sopesar los elementos antes men-cionados y bajo un criterio de razonabilidad, entienda que la previa convicción le descalifica para ocupar el puesto.
Los elementos o factores mencionados estarán también a la disposición del patrono como una “cuarta vía” para derrotar la presunción de discrimen del Art. 3 de la Ley 100, ante, de manera similar a como ocurre en los casos de discrimen político en la función pública. Véase Alberty v. Bco. Gub. de Fomento, ante. Es decir, ante una alegación de discrimen por convicciones previas, el patrono deman-dado podrá, como defensa, aceptar que discriminó contra el *29solicitante, pero que su acto se justifica, cuando se toma en consideración el riesgo excesivo a los que razonablemente se exponen los intereses del patrono o de la comunidad con la posible contratación del ex convicto, una vez sopesados to-dos los elementos.(24)
IV
Concluida la primera controversia planteada ante nos, resulta más sencilla de resolver la segunda; esto es, qué remedios o derechos, si alguno, tienen a su disposición las partes en este caso.
Considerados los hechos de este caso y el derecho apli-cable, entendemos que Rosario Díaz tiene contra la Toyota de Puerto Rico una causa de acción basada en la prohibi-ción constitucional y estatutaria del discrimen laboral por condición social, en su modalidad de discrimen por convic-ciones criminales previas. En consecuencia, concluimos que el Tribunal de Primera Instancia erró al desestimar la demanda incoada y privar al señor Rosario Díaz de “su día en corte”. Véase Alberty v. Bco. Gub. de Fomento, ante, págs. 655-656. Una vez retorne el caso al tribunal de ins-tancia, las partes promoverán sus respectivas contenciones en conformidad con lo establecido en la presente opinión y en las normas procesales y evidenciarías aplicables en ca-sos de alegado discrimen laboral.
Con respecto a los argumentos de la parte recurrida so-bre la constitucionalidad de la Ley de Antecedentes Pena-les, coincidimos con el foro apelativo intermedio en cuanto a que el reclamo que hicieran los esposos Rosario-Fontánez en su demanda ante el Tribunal de Primera Instancia es para cuestionar el uso discriminatorio que le diera la To*30yota a la información contenida en el Certificado de Ante-cedentes Penales de Rosario Díaz y no para cuestionar la potestad de la peticionaria para requerir dicho documento o el carácter público que la ley le confiere a este Certificado. Resuelta la controversia del caso de autos por otros fundamentos, y habiendo armonizado en la presente los criterios de las partes lo más equitativamente posible, no entramos a considerar la constitucionalidad de la ley impugnada. Véase Domínguez Maldonado v. E.L.A., ante.
Por los fundamentos expuestos es que suscribimos la sentencia emitida, confirmatoria de la emitida en el pre-sente caso por el Tribunal de Apelaciones.
— O —

 No surge del expediente el nombre completo de esta persona.


 Cabe mencionar que, según indica la parte demandante recurrida, los delitos fueron cometidos cuando Rosario Díaz contaba con 21 años de edad. Alega también la parte recurrida que el señor Rosario Díaz no ha vuelto a delinquir luego de come-tido este acto en su juventud, que se casó, que formó una familia y que ha procreado dos hijas en su matrimonio.


 El Tribunal de Apelaciones declaró “sin lugar”, posteriormente, una moción de reconsideración presentada por la corporación Toyota de Puerto Rico (Tbyota) en el caso de autos.


 Dicha sección dice como sigue:
“La dignidad del ser humano es inviolable. Todos los hombres son iguales ante la Ley. No podrá establecerse discrimen alguno por motivo de raza, color, sexo, naci-miento, origen o condición social, ni ideas políticas o religiosas. Tanto las leyes como el sistema de instrucción pública encarnarán estos principios de esencial igualdad humana.” Art. II, Sec. 1, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1999, pág. 257.


(5) El Art. 1 de la Ley Núm. 100 de 30 de junio de 1959, según enmendada, dispone que incurrirá en responsabilidad “[t]odo patrono que despida, suspenda o discrimine contra un empleado suyo en relación a su sueldo, salario, jornal o com-pensación, términos, categorías, condiciones o privilegios de su trabajo, o que deje de emplear o rehúse emplear o reemplear a una persona, o limite o clasifique sus em-pleados en cualquier forma que tienda a privar a una persona de oportunidades de empleo o que afecten su status como empleado, por razón de edad, según ésta se define más adelante, raza, color, sexo, origen social o nacional, condición social, afi-liación política, o ideas políticas o religiosas del empleado o solicitante de empleo”. (Énfasis suplido.) 29 L.P.R.A. see. 146.
El Art. 3 de la referida Ley Núm. 100 (29 L.P.R.A. see. 148), por su parte, dispone que ante casos de discrimen por razón de edad, raza, color, religión, sexo, origen social o nacional o condición social, se presumirá que los actos discriminato-rios fueron cometidos en violación de la ley cuando estos actos hayan sido realizados *9sin justa causa. Esta presunción será de carácter controvertible. Una vez el em-pleado establece las circunstancias esenciales para que el juzgador pueda asumir el hecho presumido —que el despido o acción peijudicial se realizó sin justa causa— se invierte la carga probatoria. Corresponde al patrono rebatir la presunción del discri-men y demostrar, con preponderancia de la prueba, que el despido no fue discriminatorio. Esto es, que se presentará evidencia de calidad suficiente para con-vencer al juzgador que la existencia del discrimen era menos probable que su inexistencia. Si el patrono demuestra, a satisfacción del tribunal, que la razón dis-criminatoria alegada por el demandante no fue motivo determinante para el despido, quedará rebatida la presunción. Derrotada la presunción, le corresponde al deman-dante presentar prueba dirigida a establecer la existencia de discrimen. Belk v. Martínez, 146 D.P.R. 215 (1998). Véanse, además, los casos allí citados y Díaz v. Wyndham Hotel Corp., 155 D.P.R. 364 (2001).


(6) Al analizar la controversia del caso de autos sobre discrimen laboral en la empresa privada debemos ponderar, en primer lugar, si el ser ex convicto constituye una condición social. De contestar en la afirmativa dicha interrogante, pasaríamos entonces a analizar la disposición constitucional que prohíbe el discrimen por condi-ción social por parte del Estado, para luego utilizar dicho análisis en la interpreta-ción de la Ley Núm. 100, ante, que prohíbe el mismo tipo de discrimen en la esfera privada. Ello es posible, debido a que la identidad de redacción entre ambas normas permite la aplicación del mismo análisis en ambos contextos. Véase J. Álvarez, Derecho Constitucional, 69 (Núm. 2) Rev. Jur. U.P.R. 419, 454 (2000).


 “El informe de la Comisión de Carta de Derechos, radicado el 14 de diciembre de 1951, recomendaba que leyese así el primer artículo:
“ “La dignidad del ser humano es inviolable. Todos los hombres son iguales ante la ley. No podrá establecerse discrimen alguno por motivo de raza, color, sexo, naci-miento, origen social, ideas políticas o religiosas. Tanto las leyes como el sistema de instrucción pública encamarán estos principios de esencial igualdad humana (Diario de Sesiones, vol IV, pág. 2561. Esta enmienda se hizo a sugestión de Lino Padrón Rivera. Diario ... Vol. II, pág. 1381.)’
“Así lee hoy el artículo excepto que donde se decía ‘origen social’ se hizo referen-cia en vez por la Convención Constituyente a ‘origen o condición social’.” J. Trías Monge, Historia Constitucional de Puerto Rico, San Juan, Ed. U.P.R., 1982, Vol. III, págs. 173-174.


 Es harto conocido que esta sección no forma parte de nuestro texto constitu-cional, según lo dispuesto en la Ley Núm. 447 de 3 de julio de 1952 del Congreso de Estados Unidos de América. Los derechos que con esta sección se pretendían recono-cer son tanto de índole económica como social: derecho a la educación primaria y secundaria, derecho al trabajo, derecho de toda mujer en estado de embarazo o lac-tancia a recibir cuidados y ayudas especiales, etc.


(9) Así, por ejemplo, en la jurisdicción española, al igual que la sección primera de nuestra Carta de Derechos, el Art. 14 de la vigente Constitución española de 1978 fue inspirado por las mismas disposiciones de la Declaración Universal de los Dere-chos del Hombre. Suárez Pertierra y Fernando Amérigo, Comentarios a la Constitución Española de 1978, Editoriales de Derecho Reunidas, 1997, T. II, pág. 260. Sin embargo, la redacción preferida por el legislador constitucional español fue la si-guiente:
“Los españoles son iguales ante la Ley, sin que pueda prevalecer discriminación alguna por razón de nacimiento, raza, sexo, religión, opinión o cualquier otra condi-ción o circunstancia personal o social.”
El efecto directo de esta redacción —evidentemente más amplia que la del artí-culo equivalente en nuestra Constitución— ha sido el reconocimiento por parte del Tribunal Constitucional español de la inconstitucionalidad de varias prácticas dis-criminatorias no enumeradas en el texto constitucional y de naturalezas diversas que en ocasiones exceden el ámbito de lo social: discrimen por edad (STC 69/1991 FJ 4°) idioma (STC 195/1989 FJ 4°), matrimonio (STC 45/89, FJ 7°), divorcio o separa-ción conyugal (STC 159/1989 FJ 5°), y las uniones de hecho (STC 184/1990 y 222/ 1992, FJ 6°), entre otros. F. Rubio Llórente, Derechos Fundamentales y Principios Constitucionales, Barcelona, Ed. Ariel, 1995, págs. 135-138. Véase, también, M. Ro-dríguez-Piñero y M.F. Fernández López, Igualdad y Discriminación, Madrid, Ed. Tecnos, 1986, págs. 232-233.


(10) Véase esc. 7.


(11) Descartamos de esta manera la interpretación de los casos citados hecha por el Procurador General en su alegato. El sólo hecho de que este Tribunal no los haya resuelto desde la perspectiva de la prohibición constitucional contra el discrimen por “origen o condición social”, no quiere decir necesariamente que ello deba interpre-tarse, según sostiene el Procurador, como una expresión nuestra a los efectos de *17limitar el alcance del término “origen o condición social” al “origen de clase o el estatus económico de una persona”, en exclusión de otras modalidades de discrimen del mismo género.


 La controversia que se sometió ante nuestra consideración en este caso era la de determinar “si a un policía se le puede alterar la paz, según lo dispuesto por el Art. 260 del Código Penal en su inciso (a.)”. Pueblo v. Caro González, ante, pág. 519. Debemos aclarar que aun cuando en dicho caso no juzgamos propio abordar la con-troversia desde la perspectiva puramente constitucional, es evidente que considera-ciones de esta naturaleza guiaron nuestro criterio. Basta con citar lo expresado en el apartado cuarto de nuestra opinión:
“Al reflexionar sobre esta problemática en Puerto Rico, opinamos que la clave estriba en reconocer que la Policía se compone de individuos. No sólo se socavaría la dignidad y autoridad de dicho cargo al negarle protección contra el insulto gratuito y obsceno, sino que se devaluarían los principios constitucionales que promulgan la dignidad del ser humano y la igual protección de las leyes. La Policía es acreedora a la misma protección que otras personas. Al asumir tan importante función no renun-cian a ese intangible —pero real— elemento de honra que todos albergamos en *18nuestro espíritu. ¿Cómo exigirles respeto, si están sujetos al insulto y oprobio sin ninguna sanción?” (Énfasis suplido.) Id., pág. 528.


 Valga señalar que en nuestra opinión mayoritaria en Molina v. C.R.U.V., 114 D.P.R. 295, 297 (1983), descartamos la vía constitucional en la solución de la controversia del caso por entender que “no [tuvimos] que considerar la impugnación de las recurrentes de la validez constitucional de la aplicación a su caso del requisito de fianza, pues la interpretación del estatuto permite atender adecuadamente sus planteamientos". Véase, además, Reyes v. Oriental Fed. Sav. Bank, 133 D.P.R. 15 (1993). En estos casos fuimos enfáticos al señalar que la imposición del pago de la fianza contemplada en la Regla 69.5 de Procedimiento Civil, 32 L.P.R.A. Ap. Ill, no viola la garantía constitucional de igualdad ante la ley ni la prohibición contra el discrimen por condición social, ya que los litigantes indigentes no están obligados a prestar este tipo de fianza siempre que demuestren que su razón de pedir puede tener méritos. Molina v. C.R.U.V., ante; Reyes v. Oriental Fed.Sav. Bank, ante.


 Otro ejemplo es el caso Berberena v. Echegoyen, 128 D.P.R. 864, 914 (1991), en el que se pretendió impugnar la constitucionalidad de la See. 6 de la Ley Núm. 25 de 3 de junio de 1960, que disponía que todo maestro en servicio activo del antes denominado Departamento de Instrucción Pública que fuese candidato oficial a un cargo electivo en Puerto Rico, sería automáticamente relevado de sus funciones do-centes y tendría derecho a una licencia especial con sueldo hasta un día después de la celebración de las elecciones. Aunque una de las opiniones disidentes pretendía que abordáramos la controversia desde la óptica de la protección constitucional contra el discrimen por condición social, sostuvimos en ese momento que el estatuto impugnado no violaba la cláusula constitucional de igual protección de las leyes por tratarse de un esquema de incentivos gubernamentales para facilitar el acceso a los maestros al ruedo político que no restringía el acceso de otra clase de candidatos. Entendimos también que dicha medida se justificaba porque lograba evitar “que un maestro tenga que trabajar al aspirar a cargos electivos” y “la contaminación del Sistema de Educación Pública con la política partidista”. Berberena v. Echegoyen, ante, pág. 881.


 “[N]0 importa la extracción de la persona, su condición en la comunidad, todos los puertorriqueños y todas las personas sujetas a las leyes de Puerto Rico son iguales antes nuestras leyes.” 2 Diario de Sesiones de la Convención Constituyente 1382 (1961).


 La contraposición de los términos “estado” y “nacimiento” en las definiciones del concepto “condición” a las que hemos hecho referencia no da cabida a la interpre-tación de la recurrente en cuanto a que las distintas manifestaciones de “condición social” sobrevienen solamente por vía del nacimiento o “situaciones sobre las cuales no se tiene control alguno”. Tomemos, por ejemplo, una persona que nace en una familia de acomodada condición económica y buena estima social. Esta persona puede, en el ejercicio de su libertad de acción o por otras circunstancias, abandonar su condición social y los privilegios que ello conlleva para convertirse, digamos, en un indigente. El hecho de que esta persona se haya “mudado” de clase o condición social y no haya nacido en la clase menos privilegiada que ahora ocupa no significa que por este motivo esté menos protegido en términos constitucionales que los otros miembros de su nueva clase que sí la ocupan por nacimiento. Sería absurdo pensar lo contrario.


 Cabe mencionar que la Sec. 19 del Art. VI de nuestra Constitución, L.P.R.A., Tomo 1, ed. 1999, pág. 421, dispone, en lo pertinente, que ‘‘[s]erá política pública del Estado Libre Asociado ... propender, dentro de los recursos disponibles, al trata-miento adecuado de los delincuentes para hacer posible su rehabilitación moral y social”. Véase Diario de Sesiones, ante, T. 3, págs. 2132-2133 y 2142-2144. Véanse, también: Serrano, Vélez v. E.L.A., 154 D.P.R. 418 (2001); In re Colton Fontán I, 154 D.P.R. 466 (2001); A.E.E. v. U.T.I.E.R., 153 D.P.R. 623 (2001); Pueblo ex rel. N.I.R.M., 111 D.P.R. 640 (1981).


(18) Resulta pertinente, y de fundamental importancia, señalar lo expresado por este Tribunal en Amy v. Adm. Deporte Hípico, 116 D.P.R. 415, 421 (1985). Allí indi-camos que:
“El derecho a un empleo, esto es, a devengar ingresos y a tener una vida justa y decente, es un principio inalienable al hombre, preexistente a la más antigua de las constituciones conocidas. El destino incierto de la frustrada Sec. 20 de nuestra Cons-titución, late entre aquellos derechos que aunque no se mencionan expresamente en el texto, el pueblo se reserva frente al poder político creado .... En efecto, la Conven-ción Constituyente tuvo muy presente expandir el alcance del concepto Vida’ como derecho inalienable del hombre. Uno de sus ilustres delegados, expresó en aquella ocasión la siguiente visión:
“ La palabra ‘Vida” contiene toda una serie de derechos aparte del de la simple respiración, que no están incluidos necesariamente en la palabra “libertad” ni en la palabra “propiedad”. O sea, de eliminarse la palabra ‘Vida” de esta frase tan consagrada en la historia de este gran derecho, se estaría haciendo un cambio fundamental en cuanto [a eso], principalmente ahora que se está expandiendo el área de los derechos humanos y ahora que se está reconociendo una segunda carta de dere-chos a la anterior clásica, tipo siglo XVII, y se están significando como derechos del hombre también en este documento, el derecho a la educación, el derecho al trabajo, el derecho a un nivel adecuado de vida.’ ” (Escolio omitido, énfasis suplido y corchetes en el original.)
El discrimen del cual fue objeto el señor Rosario Díaz —y que seguramente padecen muchos ex convictos en nuestra sociedad a diario— por ser del tipo laboral, lastima no sólo el derecho que ampara a este grupo de personas de no ser discrimi-nado por su condición especial, sino que lastima también su derecho al trabajo y a gozar de un nivel adecuado de vida. Véanse, además: Hernández Cruz v. Sria. de Instrucción, 117 D.P.R. 606, 615 (1986); Arroyo v. Rattan Specialties, Inc., 117 D.P.R. 35 (1986); Ortiz Cruz v. Junta Hípica, 101 D.P.R. 791 (1973).


 Véase el esc. 5.


 Véanse: Hawaii Revised Statutes Annotated Sec. 378-2(1); Wisconsin Statutes Annotated Sec. 111.31; Consolidated Laws of New York Annotated Secs. 752 y 753; Massachusetts General Laws Annotated Cap. 151B, Sec. 4(9); Connecticut General Statutes Annotated Secs. 46a-80; Minnesota Annotated Statutes Sec. 364.03.


 Véanse los estatutos antes citados de Minnesota y Connecticut y, en particular, la See. 753 del estatuto de Nueva York, ante, que enumera los factores que deben ser tomados en cuenta al considerar la solicitud de empleo de un ex convicto.


(22) Véase el esc. 17.


(23) Sobre este tema se expresó el señor delegado Ydelfonso Solá Morales en el 54to día de sesión de nuestra Convención Constituyente, de la manera siguiente:
“Considero yo, señor Presidente y compañeros delegados, que hay que suplir, hay que poner algo en esta constitución en donde [podamos] además ofrecerle [a la sociedad] —no a los reclusos, porque no es a los delincuentes y a los reclusos, es a la sociedad en que ellos van a convivir después— un margen de garantía y seguridad de reforma de estos delincuentes. Creo que tenemos esa deuda con la sociedad y creo que a nombre de la sociedad debemos consignar aquí la forma en que miramos y *28enfocamos el problema ahora, y, a nombre de esa sociedad procurar llegar al logro de devolverle a la sociedad, si es posible, por cada delincuente, una persona regenerada y útil en el seno de esa sociedad en que va a convivir. Es con la sociedad nuestra deuda Diario de Sesiones, ante, T. 3, pág. 2145.


 Al aplicar el criterio de razonabilidad que hoy establecemos, evitamos dejar al descubierto la germina preocupación de la peticionaria Toyota en cuanto a la res-ponsabilidad vicaria del patrono por las acciones u omisiones negligentes de sus empleados.